DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 3/19/2021 and 8/2/2021.  Accordingly, the information disclosure statements are being considered by the Examiner and initialed copies of the forms are attached to this correspondence.
Claim Objections


Claim 13 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, Claim 13 has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 appears to attempt to remove limitations from the parent claims and substitute a different limitation which cannot be met at the same time as the parent limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 10, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the language “a semiconductor alloy composition of the electron blocking layer is at least 15% higher than a semiconductor alloy composition of a quantum well in the active region” is unclear and undefined, as it is unknown how an alloy composition can be at least 15% higher than another alloy composition – it is possible individual elements in the composition could have relative amounts that could meet the limitation, but it is unknown how the semiconductor alloy composition itself can be 15% higher than another alloy composition. For purposes of compact prosecution, the Examiner will interpret the limitation to be met if there is any difference in composition between the layers.
Regarding Claim 6, the language “a semiconductor alloy composition of the p- type interlayer is at least 1% higher than a semiconductor alloy composition of a quantum well in the active region” is unclear and undefined, as it is unknown how an alloy composition can be at least 1% higher than another alloy composition – it is possible individual elements in the composition could have relative amounts that could meet the limitation, but it is unknown how the semiconductor alloy composition itself can be 1% higher than another alloy composition. For purposes of compact prosecution, the Examiner will interpret the limitation to be met if there is any difference in composition between the layers.
Regarding Claim 10, the language “a semiconductor alloy composition of the p- type contact layer is at least 1% lower than a semiconductor alloy composition of the p- type interlayer.” is unclear and undefined, as it is unknown how an alloy composition can be at least 1% lower than another alloy composition – it is possible individual elements in the composition could have relative amounts that could meet the limitation, but it is unknown how the semiconductor alloy composition itself can be 1% lower than another alloy composition. For purposes of compact prosecution, the Examiner will interpret the limitation to be met if there is any difference in composition between the layers.
Regarding Claims 18-20, the language “the p-type contact layer” and “the set of p-type layers” do not have antecedent basis in the claims. The Examiner notes the parent claim, Claim 17 does not identify the type of any of the semiconductor layers.  For purposes of compact prosecution, the p-type contact layer will be interpreted to be any of the layers.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, 10, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta et al. (US Patent No. 8,330,168) (“Ohta”).
Regarding Claim 1, Ohta teaches a heterostructure comprising: a set of n-type layers (Figure 1, item 2); an active region (Figure 1, item 3) located adjacent to the set of n-type layers, wherein the active region includes at least one quantum well configured to generate radiation at a peak emitted wavelength; a set of p-type layers (Figure 1, item 4) located adjacent to the active region; and a reflective structure (Figure 1, item 7) located adjacent to the set of p-type layers, wherein a thickness of the set of p-type layers is configured to promote constructive interference between light reflected from the reflective structure and light emitted from the at least one quantum well of the active region in a direction toward the set of n-type layers (the Examiner notes the degree of “promotion” is not required by the claim, thus the existence of the layers at any thickness meets the limitation – the Examiner does note that the thicknesses described in Ohta column 3, lines 56-60 and column 4, lines 34-35 do appear to match the relative thicknesses of the dependent claims, thus it appears the structure of Ohta must be capable of “constructive interference” in the same manner as the present application).
Regarding Claim 2, Ohta further teaches the set of p-type layers comprises a p-type layer stack comprising: an electron blocking layer (Figure 1, item 12); a p-type interlayer (Figure 1, item 4a) located adjacent to the electron blocking layer; and a p-type contact layer (Figure 1, item 4b) located adjacent to the p-type interlayer.
Regarding Claim 3, Ohta further teaches a thickness of the electron blocking layer is at most 80% of the thickness of the p-type layer stack (column 3, lines 56-60 and column 4, lines 34-35, note if each layer is 50 nm as described, the EBL would be 33% of the thickness of the stack).
Regarding Claim 4 in so far as definite and as provisionally interpreted by the Examiner, Ohta further teaches a semiconductor alloy composition of the electron blocking layer is at least 15% higher than a semiconductor alloy composition of a quantum well in the active region (see column 4, lines 40-41 and column 3, lines 52-55).
Regarding Claim 5, Ohta further teaches a thickness of the p-type interlayer is at most 80% of the thickness of the p-type layer stack (column 3, lines 56-60 and column 4, lines 34-35, note if each layer is 50 nm as described, the p-type interlayer would be 33% of the thickness of the stack).
Regarding Claim 6 in so far as definite and as provisionally interpreted by the Examiner, Ohta further teaches a semiconductor alloy composition of the p- type interlayer is at least 1% higher than a semiconductor alloy composition of a quantum well in the active region (see column 3, lines 49-55).
Regarding Claim 9, Ohta further teaches a thickness of the p-type contact layer is at most 50% of the thickness of the p-type layer stack (column 3, lines 56-60 and column 4, lines 34-35, note if each layer is 50 nm as described, the p-type contact layer would be 33% of the thickness of the stack).
Regarding Claim 10 in so far as definite and as provisionally interpreted by the Examiner, Ohta further teaches a semiconductor alloy composition of the p- type contact layer is at least 1% lower than a semiconductor alloy composition of the p- type interlayer (see column 3, lines 49-55).
Regarding Claim 14, Ohta teaches a heterostructure comprising: a set of n-type layers (Figure 1, item 2); an active region (Figure 1, item 3) located adjacent to the set of n-type layers, the active region including a plurality of quantum wells alternating with a plurality of barriers (see Example 1, column 6, lines 40-43), wherein the active region is configured to generate radiation at a peak emitted wavelength; a set of p-type layers (Figure 1, item 4) located adjacent to the active region, wherein the set of p-type layers comprises a p-type layer stack comprising: an electron blocking layer (Figure 1, item 12); a p-type interlayer (Figure 1, item 4a) located adjacent to the electron blocking layer; and a p-type contact layer (Figure 1, item 4b) located adjacent to the p-type interlayer; and a reflective structure (Figure 1, item 7) located adjacent to the set of p-type layers, wherein a thickness of the set of p-type layers is configured to promote constructive interference between light reflected from the reflective structure and light emitted from the at least one quantum well of the active region in a direction toward the set of n-type layers (the Examiner notes the degree of “promotion” is not required by the claim, thus the existence of the layers at any thickness meets the limitation – the Examiner does note that the thicknesses described in Ohta column 3, lines 56-60 and column 4, lines 34-35 do appear to match the relative thicknesses of the dependent claims, thus it appears the structure of Ohta must be capable of “constructive interference” in the same manner as the present application).
Regarding Claim 17, Ohta teaches a heterostructure comprising: a first set of semiconductor layers (Figure 1, item 2); an active region (Figure 1, item 3) located adjacent to the first set of semiconductor layers, the active region including a plurality of quantum wells alternating with a plurality of barriers (see Example 1, column 6, lines 40-43), wherein the active region is configured to generate radiation at a peak emitted wavelength; a second set of semiconductor layers (Figure 1, item 4) located adjacent to the active region, wherein a thickness of the second set of semiconductor layers is configured to promote constructive interference between light reflected from the reflective structure and light emitted from the at least one quantum well of the active region in a direction toward the first set of semiconductor layers (the Examiner notes the degree of “promotion” is not required by the claim, thus the existence of the layers at any thickness meets the limitation – the Examiner does note that the thicknesses described in Ohta column 3, lines 56-60 and column 4, lines 34-35 do appear to match the relative thicknesses of the dependent claims, thus it appears the structure of Ohta must be capable of “constructive interference” in the same manner as the present application).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 11, 12, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta as applied to Claims 1, 2, and 14 above.
Regarding Claim 7, Ohta teaches Claim 2 as indicated above. Ohta does not specifically teach a p-type dopant concentration of the p-type interlayer is at least 1x1017cm-3 – however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the concentration of dopants in each p-type layer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 11, Ohta teaches Claim 1 as indicated above. Ohta does not specifically teach a refractive index of the reflective structure is lower than a refractive index of a p-type layer in the set of p-type layers located immediately adjacent to the p-type contact, and wherein a thickness of a spacing between a topmost quantum well in the active region and the reflective structure is an integer multiple of the emitted wavelength divided by two times an effective refractive index of the spacing – however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the relative refractive indices (which are dependent on material choice) and the thickness of the included layers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 12, Ohta teaches Claim 1 as indicated above. Ohta does not specifically teach a refractive index of the reflective structure is higher than a refractive index of a p-type layer in the set of p-type layers located immediately adjacent to the p-type contact, and wherein a thickness of a spacing between a topmost quantum well in the active region and the reflective structure is a half integer multiple of the emitted wavelength divided by two times an effective refractive index of the spacing – however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the relative refractive indices (which are dependent on material choice) and the thickness of the included layers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 15, Ohta teaches Claim 14 as indicated above. Ohta does not specifically teach a refractive index of the reflective structure is lower than a refractive index of a p-type layer in the set of p-type layers located immediately adjacent to the p-type contact, and wherein a thickness of a spacing between a topmost quantum well in the active region and the reflective structure is an integer multiple of the emitted wavelength divided by two times an effective refractive index of the spacing – however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the relative refractive indices (which are dependent on material choice) and the thickness of the included layers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 16, Ohta teaches Claim 14 as indicated above. Ohta does not specifically teach a refractive index of the reflective structure is higher than a refractive index of a p-type layer in the set of p-type layers located immediately adjacent to the p-type contact, and wherein a thickness of a spacing between a topmost quantum well in the active region and the reflective structure is a half integer multiple of the emitted wavelength divided by two times an effective refractive index of the spacing – however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the relative refractive indices (which are dependent on material choice) and the thickness of the included layers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 18, Ohta teaches Claim 17 as indicated above. Ohta does not specifically teach a refractive index of the reflective structure is lower than a refractive index of a p-type layer in the set of p-type layers located immediately adjacent to the p-type contact, and wherein a thickness of a spacing between a topmost quantum well in the active region and the reflective structure is an integer multiple of the emitted wavelength divided by two times an effective refractive index of the spacing – however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the relative refractive indices (which are dependent on material choice) and the thickness of the included layers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 19, Ohta teaches Claim 17 as indicated above. Ohta does not specifically teach a refractive index of the reflective structure is higher than a refractive index of a p-type layer in the set of p-type layers located immediately adjacent to the p-type contact, and wherein a thickness of a spacing between a topmost quantum well in the active region and the reflective structure is a half integer multiple of the emitted wavelength divided by two times an effective refractive index of the spacing – however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the relative refractive indices (which are dependent on material choice) and the thickness of the included layers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta as applied to Claims 1 and 17 above, and further in view of Jain et al. (US Patent Application Publication No. 2015/0083994)(“Jain”).
Regarding Claim 8, Ohta teaches Claim 1 as indicated above. Ohta does not specifically teach the reflective structure is a Distributive Bragg Reflector structure located adjacent to the set of p-type layers.  However, Jain teaches using a DBR as a reflective layer in contact with a p-contact layer (¶0074).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the DBR of Jain in the device of Ohta, as Jain teaches the DBR can be configured to reflect particular wavelengths of light, thereby enhancing output power of the device (¶0074).
Regarding Claim 20, Ohta teaches Claim 17 as indicated above. Ohta does not specifically teach the reflective structure is a Distributive Bragg Reflector structure located adjacent to the set of p-type layers.  However, Jain teaches using a DBR as a reflective layer in contact with a p-contact layer (¶0074).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the DBR of Jain in the device of Ohta, as Jain teaches the DBR can be configured to reflect particular wavelengths of light, thereby enhancing output power of the device (¶0074).
Conclusion
















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujita et al. (US Patent No. 10,193,016)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891